tcmemo_2012_37 united_states tax_court jerry john kobs petitioner v commissioner of internal revenue respondent docket no 11476-08l filed date jerry john kobs pro_se lisa kathryn hunter for respondent memorandum opinion paris judge on date respondent mailed to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination in which respondent determined to proceed with collection by levy of deficiencies in petitioner’s income_tax additions to tax and interest for the tax years and in response petitioner timely petitioned this court for review of the notice_of_determination after filing his petition petitioner paid in full his income_tax_liability and by order dated date this case was dismissed as to the tax_year what remains at issue is whether respondent abused his discretion in determining to proceed with the levy to collect the tax_deficiency additions to tax and interest petitioner owes for the tax_year background petitioner formerly owned and operated a trucking company known as jerry j kobs inc petitioner lived in the state of iowa when he filed the petition he did not timely file an income_tax return for the tax_year the notice_of_deficiency pursuant to sec_6020 respondent prepared a substitute for return sfr in the light of petitioner’s failure_to_file a federal_income_tax return respondent included in the gross_income of petitioner on the sfr as nonemployee 1section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated compensation settlement payments of dollar_figure on the basis of a form 1099-s proceeds from real_estate transactions swanville logistics issued for the tax_year the sfr also included in the gross_income of petitioner rent of dollar_figure interest of dollar_figure and a state_income_tax refund from the prior year of dollar_figure on date respondent mailed a statutory_notice_of_deficiency to petitioner determining a deficiency of dollar_figure in his income_tax for and additions to tax of dollar_figure and dollar_figure under sec_6651 and sec_6654 respectively the adjustments to his income in the notice_of_deficiency were the same as in the sfr petitioner received the notice_of_deficiency but did not timely file a petition with this court to challenge it instead on date petitioner signed and sent to the irs a completed form 1040x amended u s individual_income_tax_return for the tax_year on his amended_return petitioner reported dollar_figure of nonemployee compensation on a schedule c profit or loss from business which indicated that the principal business was known as corporation settleme and deducted dollar_figure as settlement on corporation under the category of other expense petitioner also reported the interest_income of dollar_figure and rental income of dollar_figure respondent sent to petitioner an undated letter acknowledging the receipt of petitioner’s amended_return sent on date and requesting petitioner to substantiate his amended_return the record does not indicate that petitioner complied with that request collection_due_process_hearing and the notice_of_determination on date respondent issued a final notice--notice of intent to levy and notice of your right to a hearing to petitioner with respect to hi sec_2001 income_tax_liability petitioner timely filed form request for a collection_due_process_hearing contending that the settlement payments were made to jerry j kobs inc as opposed to petitioner on date settlement officer lydia noyola from respondent’s office of appeals conducted a telephone conference during which petitioner attempted to raise the issue of the underlying liability stating again that the settlement payments were made to jerry j kobs inc so noyola informed petitioner that he could not raise the issue of the underlying liability because he had received a notice_of_deficiency petitioner did not make an offer-in-compromise of hi sec_2001 tax_liability and indicated that he would send the requested financial information so noyola stated that on the basis of his financial information provided during the telephone conference petitioner was not eligible for an offer-in- compromise at the time of the administrative hearing petitioner had dollar_figure of present equity and had dollar_figure of potential future equity in his trucking company so noyola further instructed petitioner to complete form 433-a collection information statement for wage earners and self-employed individuals for the purpose of determining whether he would qualify for an installment_agreement petitioner became upset and requested that this case be transferred to the local office for the purpose of a face-to-face hearing so noyola and her manager orally denied petitioner’s request because he had already received a telephone hearing so noyola sent the financial forms to petitioner but petitioner never returned any completed forms on date the appeals_office mailed to petitioner the notice_of_determination apprising petitioner that respondent had determined to proceed with the levy to collect the outstanding tax_liability for tax_year discussion under sec_6331 if a person liable for a tax fails to pay it after demand the secretary may collect the unpaid amount including any interest and additions to tax by way of a levy upon all property and rights to property belonging to such person or on which there is a lien provided in this chapter for the payment of such tax sec_6330 provides that no levy may be made on any property or right to property unless a taxpayer has been given notice of and the opportunity for an administrative review of the matter if dissatisfied with the outcome of such review that taxpayer may seek judicial review in the tax_court during which review the suspension of the levy continues the sole material issue petitioner raised at trial concerns the underlying liability he owed for the tax_year petitioner contends that the income was received by jerry j kobs inc as opposed to petitioner as an individual and that respondent is barred from collecting the entire settlement payment since he received only some of the settlement payments in the tax_year as the payments were received monthly beginning in petitioner’s latter claim that the time to assess his tax has expired constitutes a challenge to the underlying tax_liability see 119_tc_140 rodriguez v commissioner tcmemo_2003_153 macelvain v commissioner tcmemo_2000_320 where a taxpayer has received a statutory_notice_of_deficiency or otherwise has an opportunity to dispute the underlying tax_liability that taxpayer cannot raise at the hearing challenges to the existence or amount of the underlying tax_liability sec_6330 therefore petitioner cannot now raise such claims because he already received a statutory_notice_of_deficiency for that tax_year where a taxpayer cannot challenge the underlying liability as is the case here the court reviews respondent’s determination for abuse_of_discretion see 117_tc_183 citing 117_tc_117 the court has described the abuse_of_discretion standard as meaning ‘arbitrary capricious or without sound basis in fact or law ’ 129_tc_107 quoting 112_tc_19 on the basis of that standard the court finds that so noyola did not abuse her discretion in sustaining the levy to collect the underlying tax_liability petitioner merely disputes the underlying tax_liability under sec_6330 furthermore petitioner did not make an official offer upon which respondent can consider as a compromise in lieu of the tax_liability nor did he provide a form 433-a upon which respondent can assess whether other collection alternatives could be available in his case therefore respondent properly used the available methods under the internal_revenue_code to protect the united states’ claim against subsequent creditors 2on date the following abatements were made tax of dollar_figure additions to tax under sec_6651 of dollar_figure and sec_6654 of dollar_figure and interest of dollar_figure the abatements reduced petitioner’s assessed balance from dollar_figure to dollar_figure conclusion on the record the court holds that petitioner cannot raise his underlying tax_liability for the tax_year because he had previously received a notice_of_deficiency and did not timely file a petition with the tax_court to challenge that notice petitioner’s filing of an amended_return did not preserve his right to raise the underlying liability issue the court further holds that the appeals_office did not abuse its discretion in sustaining the notice_of_determination to proceed with the levy to collect the tax_liability for the tax_year in reaching the conclusions herein the court has considered all arguments made and to the extent they are not mentioned above finds them moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
